OFFICE   OF      THE   ATTORNEY             GENERAL     OF   TEXAS
                                        AUSTIN




mnorclblo Olin Oulbar8011,Ch8lam
Railroad 008ml881~~1or Toxar
Au&An,    Taur

                                 Opinion lio.O-6916
                                 Ror        Qonrtruotlon        or th8
                                            0r   ArOle
                                            r 8h tin(
                                                   t0
                                            08rrl8r8'

Doar Sir:
          Your lsttor of April 13 1946 requr8tr
Or thi8 hpartmlnt tI8rOihJ8~~~~10n




     bo   ry+          \    \           \        \         -




                            rOiiOWing        qUe8tiOU8:

                   ArtiOlO glib, 8OOtiOn i(i) rOOd8 08                         rOliOW8:

             VI* * +             (Statute            quoted    in body or opinion)
     18 0 meahanloall~ rOfrlgOratod trOllor ruoh typo
     or "8peOitiiZedoqulpmOnt* 88 to pormlt thr Co%m.l8elon
                                                                                         524

uonorrblo       Olla Oulborron- Paa8 2


       to     amat       a oarrior l SproirllazdMotor Carrlor   Czr-
       twoOf             ruthorlzlng th8 tr8nrpor%atloaor oonimd-
       iti@      not         8pOOiiiO&ii7          Ilard  ill MUOb   88OtiOn,      bUt
       rhiah     r.qtiPO              tho    IA8a Or 8UOh trailrr      b   trM8it?

                 *2. Vndor SUbdlv18iOn 4 of parqmph     3, Soo-
       tlon l(l), oan tho Commlrrlon g r a l    nt
                                                uthorltr a8
       a SproltiltrdMotor Carrlsr to tranrportocmmodl-
       tirr whloh do not rrquiro My rp8olrlb8vi08,
       raalllty or lqulpmont ior tho loading or unloading
       thoroor, but uhloh do roqulre 8pOOiti     dW10@8,
       raOiiitiO8,     or aqulpmmt ror thr prororv8tlon or
       the oominodlt~la tranrlt?

            "3* Under tho rbwm Sootion, ozn the Com-
       ml88lon grant 8 Sprolallierd         Notor Carrlor C8rtl-
       float8 authorizing tho tran8portatlonof ury oom-
              8X0@
       IIiOdity      thO80     8pOOiriO~iiy      MCAOd in 8Uah 8C+O-
       t1on, namely:
                "Hou8ohold43OOd8,OfflOz fU'nltW8 and *quip-
                DISOt,iiVO8tOOk, 1iVMtOOk     fOOd8tUif,   rWiU
                maohinrrp, grrln, tlmbor in it8 natural rtato,
                milk, uool mohair, 011 tlrld l      qulpmont 8nd
                pipe used In the oon8truotioa     rnd mainton~nor
                0r water llnas and pip8 llne8."
            88?tiOll 6(d) or HOU80 Bill   335 Or thz 42nd L8&8h-
turo   Uots 1931, 42nd Log., page 480, ohapter 2771 lntroduord
into our rtotutor Mat booam       known 88 a8pooial Wmmodit~ Par-
mit8'.    The Aot authorlzod the Rallrcmd bm8Ii88iOn to grant
pomit8 ror the tranrportatlon oi thr rollouln 8poolrl om-
mOditi88: llVO8tOOk, llV88tOOk fzz68ttif, Sr8!n, fz~% Mob-
inrry,   hourrhold 80068, tlmbrr rhan ln it8 natural     8tate,
milk, wool, mohair znd 011 flold equlgmznt. by fiOU80 Bill
1005 of the 45th h&i8htU?O       (AOt8  1937, 45th La&, pago 651,
ohapter 321) “U8od oitlos    furniture   and .quipOWt" Wa8 8dd.d
to the 118t.
          In 19l,lthe 47th Llgi818tU8 by BOU8b Bill 351
(AOt8 1941 47th Le ., pago 713, oha tOr 442; Art1010 911 b ,
Saotlon8 Al,    5., 2 (d), Y. A. C. S.! croated a 8pOOh1 Oh88
or 00~0~  Oarrlorr  to be known a8 wzpoolallzo4motor Oarrler8w,
the z88ential di8tinOtiOn Of whhioh18 thr right t0 OPrrat*
ov8r   irregular             rOUte8         on irregular   8OhodUlO8.
                                                                525
Eoaonblo   Olin OUlbOr8On - Pago 3
                                                                      .



            SIOtiOn 2 Of HOU80 Bill 351 (Arti    911(b), SOO-
tiOn l(i)) mutdod     SoOtiOn 1 Ot HOU8. Bill 6% of the 418%
~(i818tUT8,    88 laondod by EOU80 Bill 335 of th@ 42~6 LO&r-
18tWe, by eddin@ thr rOllWing dafinltionrt
           "(11 *spooielit8d     motor oerrior’   mom8 any
           prrron    awning, oontrolllng,managing, opora-
           tine, or oauring    to br oplrated any motor-
           propelled    VOh1018 U8Od in tranrportlng, OV8r
           lny pub110 highwar ln thir Btato, over lrreg-
           ular rout08    on lrrrgulrr rahrdulor, ror oom-
           p8n88tion    8nd iOr thr general pub110 with
           r p eo i~izo   lQuip
                              d m8nt, propwty r eq uir ing
           rpooializzd oquipmmt in tho tran8portation
           and handling thrr8of; provldod, that the torm
           '8prOializsdmotor oarrlt4r1     88 Used in till18
           Aot zhall not apply to motor vehIolz8 operated
           oxolu8lvrly rIthIn the lnoorporated llmitr
           0r oltlor or townr; and, provided furthor t&o
           tera *rproIallzedmotor 08rrIer 88 u8od
           horoln tied1 lnoluUo thoro oarrlorr      who en-
           gage or derin     to o ng alXOlU81Vzly
                                          go         in thz
           tran8portatlon or 1iVO8tOOk, liVr8tOOk      reed-
           8tUff, grain, rerm oaohlnsry, timber in it8
           natural rtatb,    milk, wool mohair, or property
           requiring rpeoialized lquipaont a8 that term
           18 horelnattrr dorinrd, or any ono, or mom,
           or thr rorsgoing named oommodltloi.
           7or the purpor. of thI8 Aot, the term '8pzO181-
           lred lQulpmont* inoludrr,  but 18 not llmltrd
           to blook ani taoklo,  hoirtr, oraner, windlasror,
           gin ~0108, winOho8, rpeoial motor vohiolor,
           8nd ruoh other dovlorr 88 lro nroo88ary r0r
           tho rafo and propor  loedlng or unloading of
           proporty roqulrlng 8peolallzodrqulpment ror
           tho tranrportetlon and handling thereof.
           'lor thr purpo8r of thlr Aot, the term ‘pro-
           perty requiring epeolallzrdrquipment' la
           limited to (1) 011 field rqulpmsnt, (2) hou8o-
           hold good8 and ueed offloe furniture end
           equipment, (3) pipe U8rd in the oOn8truotiOn
           md malntenanoo of w8ter lines and pips 1Ino8,
           and (4)~wnmodltIrr uhloh by re88on of length,
           width, wright, height, 81~0, or Other phySio*1
                                                                .526



EOllOr.bl8   Olin   CUlbOl’8On   -   P.88   4



             ohereotrrl8tlo require tho u8o OS rpoolel   do-
             ~10.8, f8Oliltl88, o rlqulpmnt rot tholr
             loadlhg, Ulmdlng, end tranrportatlon.
             7Or tho p~rpor.   CU thl8 Aot, t&0 term '011
             ilrld .qulpn.nt* moan8 end lnoludr8 maohln.iy,
             Mtorielr,  end oQui&8nnrntlnold.ntal to or urrd
             in tho oonrtnrotlon,'oporetlon,end malntonanoo
             Or r8Oilitie8 whloh 8r8 U8.d iOr th0 diroovory,
             produotlon, and proooarlng or natural g&8 .nd
             potroloum, end 8U.h mohlnory, Mtrrialr, and
             lqulpm.nt uhon u8od in tho oonrtruotlon and
             m8lnten8no. Of pip. 11li.8.'
          Sootlon 3 of Hou80 Bill 351 (Artlolr 911b, Sootlon
6(d)) emsndod Seotlon 6(d) ot Hour. Bill 335 (42nd Lsglslature)
and ioll0w.d th. WJmeratIon Of 8pooial oommodlti.8 originally
oontalnod in Hour. Bill 335 With thr 8dCltlon of U88d offio.
rurnlturo and lqulpm.nt whloh had boon addrd by Hour. Bill
1005 of the 45th L.gIsl.tur..
          Sootlon I ot'Hou80 Bill 351 (Art1010 pllb, S.otIon 5a)
amended the 1929 and 1931 Aots to add Sootlon 58.    Subseotion
(b) or the added Sootlon 58 oolnolded with unondod S.otlcn 6(d)
in the li8tillgOr 8pOOi8.lOOJmOditie8. Th18 l~lUO~TCltiOn
in rmonded Seotlon 6(d), whloh I8 the 881~ a8 in rub8sotion
(b) or addrd S.otIon 58, in turn oorrr8pondr rith th. mumera-
tlon in th. rooond provlro or tho rlret paragraph 0r paregreph
(1) p1U8 pert8 (1) and (2) or tho drrlnltloa or “property   ro-
qulrlng 8poolallz.d lqulpm.nt W in parrgraph (1)  (Artlol. Pllb,
Sootlon l(1)).
           Thr import or thorn lameratlon8      or ap.0181 oom-
modltl.8 I8 that they hav. been 1.gI818tiV.ly r8mOVOd from
any lmtatIon8, touohlng th. n.o.ssIty ror rp.oIa1Iz.d oqulp-
ment In th.Ir h.ndllng and tranrportation,whloh would OOnrti-
tut0 oonditlonr to th. granting of 8 8p.Oi8ik.d       motor 08rrIer
0.rtIrlo.t. ror their transportation.     (This   8pp11.8 with
equal roroe to part (3) or th. dofInltIOn of VroPertY re-
quiring 8pOoiO.lizOd  Oquipment": “(3)   pipe usad in the oc?-
rtruotlon and malntenanoe or water lines and pipe iin.I,")o
          It is thl8 q~~setlon-0th. requirement Of 8p.Oi81IzOd
.quIpm.nt for loading, UnlOadi!Ig and transportation--whlohI8
.


                                                                                         527


    Eonorablr Olin Oulbarron - Peg8 5


    the orux of     pert   (b) or the darlnltlon or          *propartf       rrqulrin(
    8p8Oi.liZ86     .quipll.nt”t
                  %)    OOmmOditiO8   whloh by rla8on Or length
                  width, rai&hht, height,    8lZ., or other hy8 oal
                  oh8raotrri8tio    TOqtil’a thr U80 Of 8p.OP81 i
                                                                68.
                  ~1088, iaOllltlO8, o r lqulpmtmt ror their load-
                  ing, unloading, 8nd tran8portAtion.a
                  ThO   rOrOgOiYJ8   hngU888   Or   Pert   (4)    UprO88ly      r88d8
    "loading, UIIlO&ding,   rnd tran8portetionW. Likawirr,     the
    pr.OediU8    d.ilnl':lonoiW8paolalIz.d lquipmrnt" in rubraotion
    (1) lntp10~8   the lmguagr   ‘end ruoh othrr doviorr a8 8re neoe8-
    8ary ror th. 8AiO And proper loading or unloading 0r property
    r.QuirIng rpeoielizrd     lquipmmt for the tranrportAti0nend
    handling thrrror", 8nd the bar10 drrlnltlon     oi 8 8p.oializ.d
    motor oarrlrr oontain8     the lsnguag. "property n,qulrlng 8p.o.
    1allz.d lqulpment in th. transportation And handling th.r.-
    0r.m


                  ThU8, All the deiinitlOn8       .mbody th. oondltlon that
    ror any oommodlty not rnumereted to quality under part               (I,)
    or t&a d~rlnltlon or Rproparty requiring 8p.oIelizod rqulpm.ntm,
    It mU8t be Or 8UOh 8 natur. that 8p~Oialit.d lquipmsnt 18
    neOo888ry in both It8 handling (loading and unloading)               and
    tran8portAtlon. Th18 18 .lW             illharmony with th8 NOl’din(13 Or
    th. oeptlon to HOWO Bill 351 “and oonrmoditior            roqulring
    rpeoialirrd     lqulpm.nt in the trAn8pOrttatIon      end handling thrre-
    or". The only ruggrrtlon or A oontrary lagI8latlva purpora
    18 round in Srotlon 1 or Hour. Bill 3510-thr doolaratlon               or
    polloy--but w. lr. olar in the OPiniOn thet the unAmbIguou8
    provision8 or tho 8plOiriO daiinitionr within th. Aot 8h0uld
    br     hold to provAil over th. language in the g.n.rald.olaratlon
    or poii0y.
              W. thrreror. answer your que8tlon8 1 and 2 in tha
    negative; namely, that thr Rallrmd Ccmmi88lOn 18 wIthout
    Authority to grant A 8pOOi8iiZOa motor 0arrI.r oartlrl0ata
    ror th. tran8portetlOn0r rr0z.n foods (not one or the 8PCCi81
    OOmmoditi.8 li8t.d) r.qUIrIng 8pOOI8lIZOd AquIpmOnt--A
    m.ohanloally rrrrlgeratrd    trallsr--in transit only, or for
    the tranmportatlon    or Any oommodity not 118t.d a8 A 8P.Olai
    Oomu@dIty &IIO~ do.8 not mqulr. 8peolaliz.d lpulpment in It8
    loading end unloading, even though 8p..iallZOd lWiPment     -Y
    k nroarrary la it8 tranrportatlon.
Honor8bl8 Olln Culbrr8on - Peg8 6


           ti MlN8T       t0 fOW third fJUO8tiOli,  it 18 OUT Opinion
th8t in lddltlon to the UIumrratod rpeolal oo8unoditir8,        the
Rellroed CO8d88iOn 18 luthorizrd to &T&at 8 8p.Oi~iZ.d
motor oerrlrr orrtlrloeta       ror  #a tranrportetlon or a 8p@OiriO
oommodlty whI8h by r8880n       or  ltr hyrloal oheraotorl8tlo8 ra-
qUiTor the ~88 Of 8proialirrd        lqu Pprunt In it8 loading, un-
108ding and tren8pOrtetion.         It would bo rrqulred, Of oour88,
thet the order and orrtiiioat8 in rush 0880 rpaoiiy         the oom-
modlty ror tho tranrport8tlon 0r whloh thr 8p8~18lit@d motor
o8rri.T OUtifiO8t8 h88 boon grantrd.

                                YOlW8   very   truly




                           BY
                            sllw
                                               'A88irtent
Zcsr jt